Citation Nr: 1002792	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-02 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to burial allowance.

3.  Entitlement to plot or interment allowance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active military service from October 1964 to 
August 1985.  He died in September 2004.  The appellant is 
the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2004 and June 2005 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

The Board remanded this case in February 2009 for further 
development.  The case has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The Veteran died in September 2004.  The death 
certificate lists the immediate cause of death as metastatic 
ademo carcinoma of the lung.  No contributory cause of death 
is listed.  

2.  At the time of his death, the Veteran did not have a 
single adjudicated service-connected disability. 

3.  The Veteran did not have service, or other duty or 
visitation, in the Republic of Vietnam.

4.  There is insufficient evidence to show that the Veteran 
had exposure to Agent Orange or other herbicide agents during 
his military service while serving as a ship's serviceman on 
board the USS Dupont from February 1966 to March 1968.  

5.  There is no evidence of respiratory (lung) cancer (i.e., 
the cause of the Veteran's death) during his military service 
or for many years thereafter, and the competent evidence of 
record demonstrates no relationship between the cause of his 
death and his military service to include alleged herbicide 
and asbestos exposure.  

6.  With regard to a burial allowance, at the time of his 
death, the Veteran was not receiving VA compensation or 
pension benefits.

7.  With regard to a burial allowance, although there were 
claims for service-connected compensation pending at the time 
of the Veteran's death, not one of the claims would have 
resulted in an award of compensation.  

8.  With regard to a burial allowance, the Veteran did not 
die while in a VA medical center, domiciliary, or nursing 
home, or at a facility under contract with VA, or while 
traveling under proper prior authorization and at VA expense 
to a specified place for the purpose of examination, 
treatment or care.  

9.  With regard to a burial allowance, the Veteran was not 
discharged from service due to a disability incurred in or 
aggravated by service.

10.  With regard to a plot allowance, the Veteran was 
eligible for burial in a national cemetery, but was actually 
buried in a private cemetery.  The appellant is not otherwise 
precluded from receiving a plot allowance.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by, or substantially 
or materially contributed to by, an injury or disease 
incurred in or aggravated by active military service, to 
include on a presumptive basis.  38 U.S.C.A. §§ 101(16), 
1101, 1103, 1110, 1112, 1113, 1116, 1131, 1137, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(k), 
3.102, 3.159, 3.303, 3.307, 3.309, 3.312, 3.313, 3.300 
(2009).

2.  The criteria for entitlement to a nonservice-connected 
burial allowance are not met.  38 U.S.C.A. §§ 2302, 2303 
(West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.1600, 3.1605 (2009).

3.  The criteria for entitlement to a nonservice-connected 
plot or interment allowance are met.  38 U.S.C.A. § 2303 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.1600(f) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

As to the burial benefits claim at issue, the provisions of 
the VCAA have no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter.  38 C.F.R. § 3.159(b)(3)(i), 
(d)(1)-(3) (2009); Manning v. Principi, 16 Vet. App. 534, 
542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 
230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  
Therefore, the Board finds that no further action is 
necessary under the statutory and regulatory duties to notify 
and assist for the burial benefits denial.  

In any event, with respect to all three issues on appeal, 
review of the claims folder reveals compliance with the VCAA.  
The duty to notify was accomplished by way of VCAA letters 
from the RO to the appellant dated in December 2004, March 
2005, and April 2009.  Those letters effectively satisfied 
the notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
her about the information and evidence not of record that was 
necessary to substantiate her cause of death and burial 
benefits claims; (2) informing her about the information and 
evidence the VA would seek to provide; (3) informing her 
about the information and evidence she was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

Furthermore, the April 2009 letter from the RO further 
advised the appellant of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the appellant has received all 
required notice in this case, such that there is no error in 
the content of VCAA notice.    

With regards to the timing of her VCAA notice, the Board sees 
the RO did not provide the appellant all necessary VCAA 
notice prior to initially adjudicating her claims in October 
2004 and June 2005, the preferred sequence.  Pelegrini II, 18 
Vet. App. at 120 (2004).  But the U.S. Court of Appeals for 
Veterans Claims (Court) in Pelegrini II also clarified that 
in these situations VA does not have to vitiate that decision 
and start the whole adjudicatory process anew, as if that 
decision was never made.  Id.  Rather, VA need only ensure 
the appellant receives (or since has received) content-
complying VCAA notice, followed by readjudication of her 
claim, such that the intended purpose of the notice is not 
frustrated and she is still provided proper due process.  In 
other words, she must be given an opportunity to participate 
effectively in the processing of her claim.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recently held that a Statement of the Case 
(SOC) or Supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing the 
additional VCAA notice in March 2005 and April 2009, the RO 
again went back and readjudicated the claim in the more 
recent October 2009 SSOC.  So each time after providing the 
required notice, the RO reconsidered the claim - including 
to address any additional evidence received in response to 
the notice.  So the timing defect in the notice has been 
rectified.  Prickett, 20 Vet. App. at 376.  As such, the 
Board concludes prejudicial error in the timing of VCAA 
notice has not been demonstrated.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency).

With respect to the duty to assist, the RO has secured 
service treatment records (STRs), service personnel records 
(SPRs), and relevant VA treatment records.  In addition, the 
appellant has also submitted private medical evidence and 
several written personal statements, as well as informative 
articles relevant to the Veteran's service in the Navy.  
There is no indication in the claims folder that the 
appellant identified and authorized VA to obtain any 
additional private records.  Neither the appellant nor her 
representative has stated that any additional evidence 
remains outstanding.  In addition, VA has obtained a medical 
opinion pertaining to the etiology of the Veteran's cause of 
death consistent with the requirement of 38 U.S.C.A. 
§ 5103A(a).  See also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 
2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 
2008).  

The Board is also satisfied as to compliance with its 
February 2009 remand directives.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. 
App. 97 (2008) (finding that only substantial compliance, 
rather than strict compliance, with the terms of a Board 
engagement letter requesting a medical opinion is required).  
Overall, the Board is satisfied that all relevant evidence 
identified by the appellant has been secured, and that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations - Cause of Death

When it is determined that a Veteran's death was service 
connected, his surviving spouse is generally entitled to 
dependency and indemnity compensation (DIC), with service 
connection determined according to the standards applicable 
to disability compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.5(a) (2009); see generally 38 
U.S.C.A. Chapter 11.  Generally, a Veteran's death is service 
connected if it resulted from a disability incurred or 
aggravated in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 
3.1(k), 3.303.  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  38 U.S.C.A. §§ 1110 (wartime 
service), 1131 (peacetime service); 38 C.F.R. § 3.303; Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).  In such case, the physician must relate 
the current condition to the period of service.  Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  Service connection 
may be demonstrated either by showing direct service 
incurrence or aggravation, as discussed above, or by use of 
applicable presumptions, if available.  38 C.F.R. § 3.303(a); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

As to presumptive service connection, some chronic diseases, 
such as malignant tumors, are presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 
1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

In addition, as to presumptive service connection, certain 
diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Respiratory 
(lung) cancer is a disease associated with herbicide exposure 
for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. 3.309(e).  To warrant service connection, this 
particular cancer may manifest at any time after service.  38 
C.F.R. § 3.307(a)(6)(ii). 

To establish service connection for the cause of the 
Veteran's death, the service-connected disability must be 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A disability is the principal cause of 
death if it was the immediate or underlying cause of death, 
or was etiologically related to the death. 38 C.F.R. § 
3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death - e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c).

In short, the appellant is entitled to DIC benefits if the 
principal or contributory cause of the Veteran's death was 
(1) a previously nonservice-connected disability that was in 
fact incurred or aggravated by service; (2) or an already 
service-connected disability that caused or aggravated 
another disability, directly leading to the Veteran's death.  
38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for death benefits.  
38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay 
evidence, the Federal Circuit Court recently held that lay 
evidence from the Veteran's spouse, when competent, can 
establish a nexus between the Veteran's death and an in-
service disease or injury.  Davidson v. Shinseki, 581 F.3d 
1313, 1315-16 (Fed. Cir. 2009).  Therefore, a medical opinion 
is not always required to establish such a nexus.  See id.  
As pertinent to this holding, the Federal Circuit has also 
previously rejected as "too broad" the proposition that 
competent medical evidence is always required when the 
determinative issue involves either medical etiology or a 
medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  On this point, lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 
1377 (footnote omitted).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Cause of Death

In this case, the Veteran died on September [redacted], 2004.  He was 
59 years old.  He died in hospice care at a retirement home.  
VA hospital records dated in August 2004 during the weeks 
preceding his death reveal that he was hospitalized, 
diagnosed with, and treated primarily for carcinoma of the 
lung.  This diagnosis was confirmed by way of VA laboratory 
testing.  The September 2004 death certificate lists the 
immediate cause of death as metastatic ademo carcinoma of the 
lung, with onset seven months earlier.  No contributory 
causes of death are listed.  At the time of his death, the 
Veteran did not have a single adjudicated service-connected 
disability.  

The appellant seeks to establish service connection for the 
cause of the Veteran's death due to respiratory (lung) 
cancer, based on alleged herbicide (Agent Orange)  exposure 
and asbestos-related exposure during service.  See February 
2004 appellant statement; August 2005 Notice of Disagreement 
(NOD); December 2005 substantive appeal; and February 2009 
Informal Hearing Presentation (IHP).  Stated another way, the 
appellant believes the evidence of record is sufficient to 
establish service connection for the Veteran's respiratory 
cancer, which was the sole cause of his death.  The appellant 
does not assert, nor does the evidence reflect, any other 
cause of death.  

With regard to presumptive service connection, as to the 
Veteran's alleged in-service herbicide exposure, the Board 
acknowledges that the cause of the Veteran's death, lung 
cancer, is one of the diseases associated with herbicide 
exposure for purposes of the presumption.  38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e).  However, the Board finds 
that the Veteran does not have "service in Vietnam," such 
that exposure to herbicides may not be presumed.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  "Service 
in Vietnam" for purposes of applying the herbicide 
presumption includes service in the waters offshore or 
service in other locations if the conditions of service 
involved duty or visitation to Vietnam from January 9, 1962 
to May 7, 1975.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In 
fact, on May 8, 2008, the Federal Circuit issued its decision 
in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), 
where it confirmed VA's interpretation of 38 C.F.R. § 
3.307(a)(6)(iii) as requiring a service member's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  A 
Veteran who never went ashore from ship on which he served in 
Vietnamese coastal waters was not entitled to presumptive 
service connection due to alleged Agent Orange / herbicide 
exposure.  Haas, 525 F.3d at 1193-1194.  In addition, the 
Federal Circuit held that "service in Vietnam" will not be 
presumed based upon the Veteran's receipt of a VSM  See Haas, 
supra.  See also VAOPGCPREC 7-93 (holding that service in 
Vietnam does not include service of a Vietnam era Veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace); and VAOPGCPREC 27-97 
(holding that mere service on a deep-water naval vessel in 
waters off shore of the Republic of Vietnam is not qualifying 
service in Vietnam).  
  
In essence, if the Veteran did not serve in the Republic of 
Vietnam during the Vietnam era, actual exposure to herbicides 
must be verified through appropriate service department or 
other sources in order for the presumption of service 
connection for a herbicide-related diseased under 38 C.F.R. 
§ 3.309(e) to be applicable.  Exposure to herbicides is not 
presumed in such instances.  However, once exposure to 
herbicides has been established by the evidence of record, 
the presumption of service connection found in 38 C.F.R. 
§ 3.309(e) for herbicide-related diseases is applicable.  

The Veteran has stated (see Veteran's March 2004 claim) and 
SPRs confirm that he served aboard the USS Dupont in the 
official waters of Vietnam in 1967, but he never alleged that 
that he set foot on the landmass of Vietnam, or that he had 
duty or visitation in Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.313(a).  See also VAOPGCPREC 27- 97 
(holding that service on a deep-water naval vessel in waters 
off the shore of the Republic of Vietnam does not constitute 
service in the Republic of Vietnam).  Although his SPRs 
indicate that he was awarded the Vietnam Service Medal, this 
award does not prove actual "service in the Republic of 
Vietnam" for purposes of the regulations.  Haas, 525 F.3d at 
1193-1194.  In the February 2009 IHP, the appellant's 
representative stated it was not "clear" whether the USS 
Dupont entered Vietnam's inland waterways or stopped at a 
port, but many destroyers did either or both.  However, this 
is pure speculation by the representative.  What is 
significant here is that neither the Veteran nor the 
appellant ever alleged that the Veteran set foot in Vietnam 
or was in a vessel that was present in Vietnam's inland 
waterways.  In addition, no other evidence of records 
suggests "service in Vietnam."   Therefore, it cannot be 
presumed that the Veteran was exposed to a herbicide agent 
during his service.  

Since the Board has determined that the Veteran did not serve 
in the Republic of Vietnam during the Vietnam era, actual 
exposure to herbicides must be verified through appropriate 
service department or other sources in order for the 
presumption of service connection for a herbicide-related 
disease under 38 C.F.R. § 3.309(e) to be applicable.  In this 
regard, the appellant has still maintained that the Veteran 
had to wash the herbicide-exposed clothes of serviceman who 
returned from swift boat duty from the inland waterways of 
Vietnam as part of his military occupational specialty (MOS) 
as a ship's serviceman.  See August 2005 NOD; December 2005 
substantive appeal; and USS Dupont article, received by RO in 
August 2005.  Regardless, even if the Veteran did have to 
wash other service members' clothes as part of his MOS 
duties, there is no probative evidence he was exposed to 
Agent Orange or other herbicide in such manner.  SPRs do not 
confirm any evidence of herbicide exposure.  In sum, there is 
simply no record of the Veteran's purported exposure to 
herbicides in service.  Overall, the appellant's assertions 
regarding herbicide exposure are outweighed by the other 
evidence of record, including the Veteran's SPRs.   

As such, the Board finds the evidence is insufficient to 
demonstrate exposure to herbicides during the Veteran's 
military service, and the appellant is therefore not entitled 
to service connection for respiratory cancer on a presumptive 
basis as discussed in 38 C.F.R. § 3.309(e).  This does not, 
however, preclude the appellant from establishing her 
entitlement to service connection for respiratory cancer 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994). 

However, the Board finds that service connection for 
respiratory cancer on a direct basis is not warranted.  STRs 
are negative for any complaint, treatment, or diagnosis of a 
respiratory cancer during service.  STRs do reveal several 
respiratory-related complaints in 1974, ultimately causing 
the Veteran to be hospitalized for pneumonia in August 1974.  
A history of tobacco use was noted at that time.  Left lung 
pleural effusion was seen on X-ray.  However, at the 
separation examination in July 1985, no respiratory disorder 
was noted.  On the basis of the in-service evidence, the 
Board still secured a VA medical opinion as discussed in 
detail below.  

Post-service, the first mention in the claims file of 
complaints or treatment for respiratory cancer is from a VA 
treatment record dated in December 2003, when the Veteran was 
hospitalized for chest pain.  This was over 15 years after 
the Veteran's discharge from service.  The death certificate 
dated the onset of his respiratory cancer to seven months 
prior to his death.  The Federal Circuit Court has held that 
such a lengthy lapse of time between the alleged events in 
service and the initial manifestation of relevant symptoms 
after service is a factor for consideration in deciding a 
service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  It follows that there is no basis to 
award service connection for his lung cancer based on 
chronicity in service or continuous symptoms thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  In 
addition, the presumption of in-service incurrence for 
chronic diseases, in this case a malignant tumor, is not for 
application.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Most importantly, even though respiratory cancer was clearly 
the cause of the Veteran's death, there is no competent 
evidence of a nexus between the Veteran's respiratory cancer 
and his military service decades earlier.  38 C.F.R. 
§§ 3.1(k), 3.303; Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  That is, service 
connection is not warranted for the principal cause of death 
listed on his death certificate.  In this regard, in June 
2009, the VA secured a medical opinion as to etiology.  Based 
on a review of the claims folder, the June 2009 VA examiner 
opined that the Veteran's sole risk factor for his lung 
cancer was his long history of smoking, documented by his 
STRs and VA treatment records.  The examiner reasoned that 
the Veteran's history of tobacco use is directly linked to 
the development of lung cancer.  The examiner added it is 
"unlikely" his brief treatment for respiratory complaints 
during service contributed to his death.  The examiner stated 
this opinion was based on the evidence of record and his 
medical training, experience, and expertise.  Thus, the Board 
finds that this uncontroverted, probative VA medical opinion, 
based on a review of the claims folder, supplies strong 
evidence against a finding of service connection for the 
Veteran's respiratory cancer.  

With regard to lay evidence, as noted above, in certain 
instances lay evidence from the Veteran's spouse, when 
competent, can establish a nexus between the Veteran's death 
and an in-service disease or injury.  Davidson, 581 F.3d at 
1315-16.  But in the present case, although the appellant is 
indeed competent to report her observations on the Veteran's 
medical symptoms and discomfort during his lifetime, she is 
not competent to render an etiological opinion as to the 
medical etiology of his lung cancer, absent evidence showing 
that she has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(1), (2); Jandreau , 492 F.3d at 1377.  She does 
not meet any of the three exceptions for competent lay 
evidence as listed under Jandreau.  She is also not competent 
to attribute his earlier symptoms in service to respiratory 
cancer, a diagnosis necessitating medical education and 
training.  Moreover, her lay assertions are outweighed by the 
well-reasoned medical findings of the June 2009 VA examiner.  

In addition, for claims filed after June 9, 1998, the Board 
emphasizes the law prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
Veteran during active duty service.  38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300(a) (2009).   

Finally, with regard to the appellant's contention of 
asbestos exposure, neither the Veteran nor the appellant has 
specifically stated how the Veteran was exposed to asbestos 
during his service.  A service award received by the RO in 
February 2005 confirms that the Veteran's MOS was that of a 
ship's serviceman in the supply department of various naval 
vessels throughout his 20-year career.  His SPRs do not 
reveal any evidence of asbestos exposure, or indications that 
the Veteran's work during service would have led him to 
asbestos exposure.  See also article on USS Dupont, received 
by RO in August 2005.  In fact, when the Veteran was first 
diagnosed with lung cancer in December 2003, a VA physician 
noted there was no history of asbestos exposure.  See 
December 2003 VA pulmonary consult.  Moreover, the June 2009 
VA examiner stated that the Veteran's MOS as a supply manager 
during service did not suggest he was exposed to asbestos.  
The examiner noted that chest X-rays and computed tomography 
(CT) scans were not remarkable for asbestosis.  In short, 
there is simply no competent evidence of a relationship 
between the cause of his death, respiratory cancer, and 
alleged asbestos exposure during service.  38 C.F.R. 
§§ 3.1(k), 3.303; Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
Veteran's death, so there is no reasonable doubt to resolve 
in the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Governing Laws and Regulations for Burial Allowance

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a Veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 2002 and Supp. 2009); 38 C.F.R. § 
3.1600 (2009).  If a Veteran dies as a result of a service-
connected disability or disabilities, a higher amount of 
burial benefits may be paid.  38 U.S.C.A. § 2307; 38 C.F.R. 
§ 3.1600(a).

However, as in the present case, where the Veteran's death is 
not service-connected, entitlement to burial benefits is 
based upon the following conditions:

(1) At the time of death, the Veteran was in 
receipt of pension or compensation (or but for 
the receipt of military retirement pay would have 
been in receipt of compensation); or

(2) The Veteran has an original or reopened claim 
for either benefit pending at the time of the 
Veteran's death, and

(i) In the case of an original claim there is 
sufficient evidence of record to have 
supported an award of compensation or pension 
effective prior to the date of the Veteran's 
death, or

(ii) In the case of a reopened claim, there 
is sufficient prima facie evidence of record 
on the date of the Veteran's death to 
indicate that the deceased would have been 
entitled to compensation or pension prior to 
the date of death; or

(3) The deceased was a Veteran of any war or was 
discharged or released from active military, 
naval, or air service for a disability incurred 
or aggravated in line of duty, and the body of 
the deceased is being held by a State (or a 
political subdivision of a State) and the 
Secretary determines,

(i) That there is no next of kin or other person 
claiming the body of the deceased Veteran, and

(ii) That there are not available sufficient 
resources in the Veteran's estate to cover burial 
and funeral expenses; and

(4) The applicable further provisions of this 
section and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 2302(a).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703.  38 C.F.R. § 3.1600(c).  See also 38 
U.S.C.A. § 2303.  If a Veteran dies en route while traveling 
under proper prior authorization and at VA expense to or from 
a specified place for purpose of examination, treatment, or 
care, burial expenses will be allowed as though death had 
occurred while properly hospitalized by VA.  38 C.F.R. § 
3.1605(a).

Analysis for Burial Allowance

With regard to burial benefits, the Veteran does not meet any 
of the criteria for an allowance.  At the time of his death, 
the Veteran was not receiving VA compensation or pension 
benefits or military retirement pay.  38 C.F.R. 
§ 3.1600(b)(1).  However, the Board does acknowledge the 
Veteran did in fact have original claims for compensation 
pending at the time of his death.  See 38 C.F.R. 
§ 3.1600(b)(2).  In this regard, prior to his death, the 
Veteran filed a March 2004 claim for service connection for 
lung cancer, a back condition, and bilateral hearing loss.  
However, there is insufficient evidence of record to have 
supported an award of service-connected compensation for any 
of these disorders prior to the date of the Veteran's death.  
Id.  As discussed above, service connection for lung cancer 
is being denied in this decision as part of the appellant's 
cause of death claim.  In addition, the Veteran's STRs are 
negative for bilateral hearing loss, acoustic trauma, or a 
back disorder.  There is also no competent evidence of a 
nexus between any existing disorder at the time of his death 
and his military service.  Boyer, 210 F.3d at 1353; Maggitt, 
202 F.3d at 1375. 

Moreover, although the Veteran served during a period of war 
(Vietnam War), there is no indication in the record that the 
Veteran's body was held by a State, or political subdivision 
of a State, that no next of kin or other person claimed the 
body, and that there were insufficient available resources to 
cover burial and funeral expenses.  38 C.F.R. § 3.1600(b)(3).  
According to the appellant's November 2004 application for 
burial benefits and September 2004 death certificate, the 
Veteran died in hospice care at a private retirement home and 
was buried at Morning View cemetery, a private cemetery.  On 
the November 2004 application, the appellant stated that the 
cemetery was not owned by either the state or Federal 
government.  All expenses were paid for by the appellant.  
Further, service discharge documents do not show, and nor 
does the appellant allege, that the Veteran was discharged or 
released from active service for a disability incurred or 
aggravated in service.  38 C.F.R. § 3.1600(b)(3).  
   
In addition, at the time of his death, there is no evidence 
or allegation the Veteran was receiving treatment under VA 
authority or contract and was hospitalized or traveling under 
VA authority or contract.  38 C.F.R. §§ 3.1600(c), 3.1605.  
The death certificate shows, and the appellant confirms, that 
the Veteran died in hospice care at a private retirement 
home.  

Because the law, and not the evidence, is dispositive in this 
case, as a matter of law a burial allowance is not warranted 
under 38 C.F.R. § 3.1600.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Governing Laws and Regulations for Plot Allowance

In addition to a burial allowance, VA will also pay for a 
plot or interment allowance, in certain cases, when a Veteran 
dies from nonservice-connected causes. The regulatory 
provisions regarding entitlement to a plot or interment 
allowance were amended during the pendency of this appeal.  
Specifically, the regulations regarding entitlement to a plot 
or interment allowance were revised in August 2006.  See 71 
Fed. Reg. 44,915 - 44,920 (Aug. 8, 2006).  According to the 
amendments, for claims filed on or after December 16, 2003, 
such as the case here since the appellant's burial claim was 
filed in November 2004, a plot or interment allowance is 
payable subject to the following conditions:

(i) The deceased Veteran is eligible for burial 
in a national cemetery;

(ii) The Veteran is not buried in a national 
cemetery or other cemetery under the jurisdiction 
of the United States;

(iii) The applicable further provisions of 38 
C.F.R. § 3.1600 and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(f) (2009).  See also 38 U.S.C.A. § 
2303(b); 71 Fed. Reg. 44,915 - 44,920 (Aug. 8, 2006).  

Any person classified as a "Veteran" is eligible for burial 
in a national cemetery.  38 U.S.C.A. § 2402; 38 C.F.R. 
§ 38.620(a).  A Veteran is "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. §  3.1(d).

Analysis for Plot Allowance

Regarding entitlement to a plot allowance, the Board notes 
that the Veteran served on active duty in and thus was 
entitled to burial in a National Cemetery.  See 38 C.F.R. § 
38.620.  Additionally, the record establishes that the 
Veteran was not buried at a national cemetery, as the place 
of final disposition was Morning View Cemetery, a private 
cemetery in Bluff City, Tennessee.  38 C.F.R. § 3.1600(f). 
Finally, there is nothing in the record suggesting payment of 
a plot allowance is precluded under 38 C.F.R. §§ 3.1601- 
3.1610.  Notably, the appellant filed a timely claim for 
burial benefits in November 2004, only several months after 
the Veteran's death.  See 38 C.F.R. § 3.1601(a).  Further, 
the appellant has submitted a valid receipt showing that she 
purchased a specific space (i.e. plot) for the Veteran's 
remains.  She also submitted a certified death certificate, 
confirming the place of burial.  

Consequently, as all of the pertinent criteria are met, VA 
payment of the plot allowance is warranted for the Veteran's 
nonservice-connected death under the revised regulation.  38 
C.F.R. § 3.1600(f).


ORDER

Service connection for the cause of the Veteran's death is 
denied. 

Entitlement to nonservice-connected burial allowance is 
denied. 

Entitlement to nonservice-connected plot or interment 
allowance is granted.   



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


